Case 1:18-cv-00155-SOM-WRP Document 435 Filed 04/16/21 Page 1 of 3             PageID #:
                                  9753


CHRISTINE Z. HERI
Regional Solicitor
RUBEN R. CHAPA
Counsel for ERISA
ELISABETH NOLTE
Trial Attorney
U.S. Department of Labor
Office of the Solicitor
230 S. Dearborn St., Suite 844
Chicago, Illinois 60604
T: (312) 353-7837
F: (312) 353-5698
Nolte.Elisabeth.P@dol.gov
Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF HAWAII

    MARTIN J. WALSH, 1 Secretary of
    Labor, United States Department of
    Labor,                                    1:18-cv-155-SOM-WRP

                 Plaintiff,                   DECLARATION OF ATTORNEY
                                              IN SUPPORT OF SECRETARY OF
           vs.                                LABOR’S MOTION IN LIMINE
                                              NO. 1: EXCLUSION OF EXPERT
    SHARON L. HERITAGE, as                    TESTIMONY AND REPORTS OF
    successor to Nicholas L. Saakvitne,       HOWARD L. KAPLAN AND
    Deceased, et al.,                         RENEE R. MCMAHON
                 Defendants.
                                              JUDGE: Hon. Susan Oki Mollway



         I, Elisabeth Nolte, declare as follows:

         I am an attorney employed by the Office of the Solicitor, United States


1
 By operation of law, Martin J. Walsh, Secretary of Labor, is substituted for former
Acting Secretary of Labor Milton Al Stewart. FED. R. CIV. P. 25(d).
Case 1:18-cv-00155-SOM-WRP Document 435 Filed 04/16/21 Page 2 of 3                PageID #:
                                  9754


Department of Labor, attorneys for Martin J. Walsh, Secretary of Labor, United States

Department of Labor (“Secretary”), and a member of the Bar of the State of Illinois. I am

one of the attorneys responsible for the Secretary’s enforcement of the Employee

Retirement Income Security Act of 1974, as amended (“ERISA”), in connection with the

above-captioned case. As such, I am permitted to practice before this Court. Based on

information and reasonable belief, attached hereto are true and correct copies of

documents produced by the parties during the investigation and/or during litigation:

    Exhibit            Description
    DOL Ex. 721 2      Excerpts from Gregory K. Brown Expert Report and
                       Disclosures
    DOL Ex. 722        Excerpts from Brown Rebuttal Report to Expert Reports of
                       Mark Johnson and Steven J. Sherman
    DOL Ex. 725        Addendum to Brown Expert Report and Disclosures and
                       Brown Rebuttal Report to Expert Reports of Mark Johnson and
                       Steven J. Sherman
    DOL Ex. 709        Excerpts from Valuation Analysis by Ian C. Rusk
    DOL Ex. 710        Excerpts from Rusk’s Rebuttal Report to Sherman’s Report
    DOL Ex. 729        Kubota’s Designation of Kenneth J. Pia, Jr.
    DOL Ex. 728        Excerpts from Pia Expert Report
    Ex. A              Excerpts from Renee R. McMahon’s Expert Report
    Ex. B              Excerpts from Howard L. Kaplan’s Expert
    Ex. C              February 16, 2021 Emails from Rubel and McMahan
    Ex. D              February 19, 2021 Email from Rubel


         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.


DATED: April 16, 2021                                   /s/ Elisabeth Nolte

2
    Exhibits numbers refer to exhibits used in the parties’ depositions in this matter.
                                                2
Case 1:18-cv-00155-SOM-WRP Document 435 Filed 04/16/21 Page 3 of 3     PageID #:
                                  9755


                                              ELISABETH NOLTE
                                              Trial Attorney

                                              One of the Attorneys for Plaintiff




                                       3
